Citation Nr: 1427069	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-04 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right hip disability, including as secondary to the service-connected lumbar spine disability.

2.  Entitlement to service connection for a left hip disability, including as secondary to the service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran had active service from December 2002 to December 2009 and from July to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Boise, Idaho. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral hip strain, which he asserts either had its onset in service or is related to his service connected lumbar disability.  

The Veteran's service treatment records do not specifically note any complaints, treatment or diagnoses pertaining to his hips.  However, an October 2006 Line of Duty Determination noted the Veteran was treated for low back pain with pain radiating down his left leg.  A December 2006 record again notes complaints of pain radiating down the Veteran's left leg.  

In April 2009, the Veteran had a VA examination; the diagnosis was bilateral hip strains, but did not provide an opinion as to the nature and etiology of these disorders.  Further, it is unclear whether the diagnosed bilateral hip strains are manifestations of the Veteran's already service-connected lumbar spine disability, or are separate and distinct disabilities.  Consequently, the Board finds the April 2009 opinion is inadequate for rating purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Any VA treatment records concerning the Veteran's claim, if in existence, thereafter should be obtained and associated with the claims folder.  

2.  The Veteran should be asked to identify any additional medical providers who have treated him for any of his disorders.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder. 

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed the circumstances of his in-service and post-service hip problems.  He should be provided an appropriate amount of time to submit this lay evidence. 

4.  Schedule the Veteran for a VA examination for this disorder.  The claims folder should be made available to and reviewed by the examiner.  All necessary studies and tests should be conducted.  The examiner is asked to first, identify any and all diagnoses pertaining to the Veteran's hips, including the existence of arthritis.  Then, the examiner is asked to answer the following questions: 

a)  Whether it at least as likely as not the Veteran's has a right and/or left hip disability that is related to or had its onset in service.  

b)  Whether it is at least as likely as not that the Veteran has a a right and/or left hip disability that is either due to, caused by, or permanently aggravated by, his service-connected lumbar disability.

In addition, the examiner must rule in or exclude diagnoses of right lower extremity and left lower extremity radiculopathy or neuropathy.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

